DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   HEATHER LYNN MacDOUGALL,
                           Appellant,

                                    v.

                      WILLIAM TODD JENSEN,
                             Appellee.

                              No. 4D18-2833

                              [March 7, 2019]

   Appeal of a non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Karen M. Miller, Judge; L.T. Case
No. 50-2011-DR-001612-XXXX-NN (FI).

  Heather L. MacDougall, Jupiter, pro se.

   Jason R. Marks and Ashley P. Frankel of Kluger, Kaplan, Silverman,
Katzen & Levine, P.L., Miami, for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., GROSS and MAY, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.